DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-13 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dmitri Paskalov, Reg. No. 77,228, on December 22, 2021.
2. (Currently Amended) The method of claim 1, wherein carrying out a graph activation for the input context further  comprises: 
discovering instances of concepts in the input context; 
activating nodes corresponding to the concepts in the semantic graph; 
traversing a signal outward to adjacent nodes;
activating the adjacent nodes in turn whilst applying the weightings as the feature vectors to the signal; and 
determining one or more focus nodes with a highest resultant activation signal.

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious at least the following limitations of the independent claim, when taken in the context of the remainder of the claim:

seeding the graph with seed weightings for measures of the meta-relationship obtained from a set of resources independent of the knowledge base on which the semantic graph is based; and 
in response to additions to the set of resources independent of the knowledge base on which the semantic graph is based, updating the seed weightings.

To be clear, Examiner is not suggesting that none of these elements is found in the prior art of record.  Mac an tSaoir discloses, in section 2.4, that the implementation of spreading activation allows the modification of starting weights, or scores, in response to the graph activation.  Cambria, on pages 203 and 205, discloses a semantic network of common-sense knowledge that uses CF-IOF weighting, applied on a set of posts tagged from LiveJournal (a resource independent of the knowledge base associated with the semantic graph) to feed spectral association with “seed concepts”.  Liu, at paragraphs 13 and 84-90, discloses that a set of queries (an independent collection of resources) may result in the performance of weight updating for a semantic graph by adding 1 to each weight for a link between a query keyword and a positive example and dividing the weight by 4 for any link between a query keyword and a negative example.  However, even assuming arguendo that there is a motivation to combine these references, which is not clear, the result would not be a semantic graph that seeds weightings for measures of a meta-relationship based on an independent set of resources and updates them in response to additions to the set of resources, and particularly not a semantic graph that uses feature vectors for the weightings that contain an intensity of a meta-relationship and a confidence score for the intensity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stankovic et al. (US 20180203943) (disclosing a method for discovering relevant concepts in a semantic graph that extracts a set of seed concepts from a sample text);
Reis et al. (US 20090193328) (disclosing a sentiment summarization system that involves the propagation of scores from a seed set using a directed, edge-weighted semantic graph);
Nie et al. (US 8504490) (disclosing a web-scale entity relationship extraction system that receives seeds and an initial model, extracts relationship tuples by applying the model, generating patterns and assigning them weights, and selecting from the generated patterns based on the weights).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125